 

 

Pie
need IS 9

IN THE UNITED STATES DISTRICT COURT (7 2 Durr

AN
FOR THE DISTRICT OF MARYLAMIIS Ali 16 tn D
716
ch SE ou
CHRISTOPHER LEE, ¢f al, . FEAL ag gee
ae -é n my
Plaintiffs, Deputy
*

v. . Civil Action No. RDB-1 7-2765

JLN CONSTRUCTION SERVICES, LLC,

ét al, *
Defendants. *
* * * * x * * kk * * * * x
MEMORANDUM OPINION

 

Plaintiffs Christophet Lee (“Lee”) and Ladtian Taylor (“Taylor”) (collectively,
“Plaintiffs”), on behalf of themselves and other similarly situated employees, brought this |
three-count Complaint against their former employer, JLN Construction Services, LLC
(JLN”) and Nnamdi C. Iwuoha (“Iwucha”) (collectively, “Defendants”). (Compl., ECF No.
1.) Plaintiffs allege failure to pay overtime wages under the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. §§ 201, e¢ seg., the Maryland Wage and Hour Law (“MWHL”), Md.
Code Ann., Lab. & Empl. §§ 3-401, ef seq., and the Maryland Wage Payment and Collection
Law, Md. Code Ann., Lab. & Empl. §§ 3-501, ef seq. (MWPCL”). (id) Plaintiffs allege that
they routinely worked over forty hours a week, and Defendants failed to properly pay
overtime wages. (Id) On May 14, 2018, this Court granted Plaintiffs’ Motion for
Conditional Certification of a Collective Class and to Facilitate Identification and Notice to

Similarly Situated Employees. (ECF Nos. 16, 17.) A Notice of Collective Action under the

 
 

FLSA was distributed to potential class members, and 15 additional individuals notified this
Court of their consent to be a patty plaintiff/class member in this matter,! bringing the total
number of named plaintiffs to 17 individuals.

Currently pending is Plaintiffs’ Motion for Class Certification (ECF No. 38). The
patties’ submissions have been reviewed, and no hearing is necessary. See Local Rule 105.6
(D. Md. 2018). For the reasons that follow, this Court shall grant Plaintiffs’ motion, certify
the class for the wage claims alleged in this matter, appoint Plaintiffs’ attorneys as class
counsel, and designate the named Plaintiffs as class representatives.

BACKGROUND

The background of this case has been summarized in a ptior opinion of this Court.
See Lee v. JLN Constr. Servs., RDB-17-2765, 2018 WL 2193815 at *1-2 (D. Md. May 14, 2018).
In brief, JLN is a general contractor that provides construction services for both private and
public construction projects throughout Maryland, and Iwucha is JLN’s owner. (ECF No. 1
at {] 35-36.) JLN employs laborers and foremen to perform masonry, finishing, demolition
and installation work. (Id. at 6.) The laborers and foreman were hourly employees, and it
is alleged that they routinely worked more than 40 hours a week ptimarily due to

understaffing. (Id. at 2-3.) However, it is further alleged that Defendants consistently failed

 

4 ‘These individuals include: Christopher Lee, Ladrian Taylor, Romatise Scott, Anthony Beck,
Alphonso Anthony Jones, Jr., Ronald Wilson, Heath Roy, Chad Groht, Jerome Roberts, Walter Guerrero,
Henry Rasmussen-Taxdal, Theodore Holmes, Marco Holmes, David Jones, Jose Garay, Oscar Mejia, and
Christopher Louj. (See ECF Nos. 22-37.) An opt-in plainuff, Zachary Fremen, was later voluntarily
dismissed as a plaintiff in this matter. (See ECF Nos. 35, 44, 45.).

 
 

to pay correctly for overtime and failed to pay for all of the tasks that employees were
tequited to perform. (Id. at 3-4.)

On September 18, 2017, Plaintiffs filed a three-count Complaint alleging the failure to
pay overtime wages. Plaintiffs then filed a Motion for Conditional Certification of a
Collective Class and to Facilitate Identification and Notice to Similarly Situated Employees
(ECF No. 9), which this Court granted. (ECF Nos. 16, 17.) The Notice of Rights Under
the Fair Labor Standards Act (ECF No. 18) was distributed to the list of all potential
collective action members provided by Defendants to Plaintiffs. The potential members
were identified as “[a[ll current and former laborers and/or foremen of JLN Construction
Setvices who worked with JLN at any time between September 2014 and May 2018.” (ECF
No. 19.) Fifteen additional individuals affirmatively opted-in to the lawsuit in a timely
manner, consenting to join in the FLSA collective action. (See ECF Nos. 22-37.)

All 17 Plaintiffs now move this Court to grant class certification for the wage claims
alleged under the Maryland Wage and Hour Law (“MWHL”, Md. Code Ann., Lab. & Empl.
§§ 3-401, ef seq., and the Maryland Wage Payment and Collection Law, Md. Code Ann., Lab.
& Empl., §§ 3-501, et seg. (“MWPCL”).2 (ECF No. 38). Plaintiffs request that the named

Plaintiffs be designated class representatives and that Plaintiffs’ attotneys be appointed as

 

2 Class actions cannot be used to assert wage and hour claims brought undet the FLSA but employees
may bring an “opt in” or “collective action” under FLSA Section 216(b). Under a Rule 23 class action,
employees are presumed to be a part of the class and any employee who does not want to participate in the
lawsuit must opt out. Degidio p. Crazy Horse Saloon and Restaurant Inc, 880 F.3d 135, 137 n. 1 (4th Cir. 2018).
The majority of courts hold that FLSA collective actions and Rule 23 classes pursuing state law wage claims
may proceed together in one action. See Calderon ». GEICO General Ins. Co., 279 FR.D. 337, 341 (D. Md.
2012); Butler v, DirectS at USA, LLC, 800 F. Supp. 2d 662 (D. Md. 2011),

 

 
 

class counsel. (Id) Defendants oppose class certification. (ECF No. 43.) For the reasons
that follow, this Court shall GRANT Plaintiffs’ motion for class certification.
STANDARD OF REVIEW

To obtain class certification, the Plaintiffs must satisfy all four requirements of the
Federal Rules of Civil Procedure 23(a), and at ieast one of the requirements of Rule 23(b).
Gunnells v, FHlealthplan Servs., Inc, 348 F.3d 41 7, 423 (4th Cir. 2003). Plaintiffs must fitst
establish all four requirements of Rule 23(a): numerosity, commonality, typicality, and
adequacy of representation. See Fed. R. Civ. P. 23(a). With respect to Rule 23(b), the
Plaintiffs in this case seek certification of the proposed class under Rule 23(b)(3), which
requires a finding that common questions “predominate over any questions affecting only
individual members, and that a class action is superior to other available methods for fairly
and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

“Plaintiffs bear the butden of showing that a ptoposed class satisfies the Rule 23
requirements, but they need not make that showing to a degree of absolute certainty. It is
sufficient if each disputed requirement has been proven by a preponderance of evidence.”
Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 811 (7th Cir. 2012) (citations omitted).
“(T]he court should not turn the class certification proceedings into a dress rehearsal for the
trial on the merits.” Jd. |

“The class action is an exception to the usual rule that litigation is conducted by and
on behalf of the individual named parties only.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,
348 (2011) (citation omitted). “Rule 23 does not set forth a mete pleading standard. A party

seeking class certification must affirmatively demonstrate his compliance with the Rule—

 

 
 

 

that is, he must be prepared to ptove that there ate iz fact sufficiently numerous patties,
common issues of law or fact, etc.” Id. at 350. In tuling on a class certification motion, a
court must take a close look at the facts relevant to the certification question, even if those
facts “tend to overlap with the merits of the case.” Thorn n. Jefferson—Pilot Life Ins. Co., 445
F.3d 311, 319 (4th Cir. 2006); accord Gariety v. Grant Thornton, LLP, 368 F.3d 356, 366 (4th
Cir. 2004) (“[WJhile an evaluation of the merits is not part of a Rule 23 analysis, the factors
spelled out in Rule 23 must be addressed through findings, even if they overlap with issues
on the merits.”).

The Supreme Court has noted that “sometimes it may be necessary for the court to
probe behind the pleadings before coming to rest on the certification question,’ and that
certification is proper only if ‘the trial court is satisfied, after a rigorous analysis, that the
prerequisites of Rule 23(a) have been satisfied.”’ Wa/Mart, 564 US. at 350-51 (quoting Gen.
Fel. Co. of the Sw. v, Falcon, 457 U.S. 147, 160 (1982)). However, “Rule 23 grants courts no
license to engage in free-ranging merits inquiries at the certification stage.” Amgen Inc. v,
Connecticut Ret. Plans &> Trust Funds, 568 U.S. 455, 466 (2013). “Rule 23(b) (3) requires a
showing that gwestions common to the class predominate, not that those questions will be
answered, on the merits, in favor of the class.” Id. at 459,

ANALYSIS
Plaintiffs request that their claims against Defendants be certified as a class action

pursuant to Federal Rule of Civil Procedure 23(b). (Mot. Mem. 2, ECE No. 38-1.) Plaintiffs

seek to certify the following class:

 
 

 

[Ajll persons [who] were employed by Defendants as laborers
and/or foremen for any petiod between September 2014 to
present.

ECF No. 38-1 at 17. As explained supra, to obtain class certification, the Plaintiffs must
mect all four requirements of Rule 23(a) of the Federal Rules of Civil Procedure and at least
one of the requirements of Rule 23(b). See Gunnell, 348 F.3d at 423.
I, Rule 23(a) Requirements

A. Numerosity

Rule 23(a)(1) provides that one of the requirements to bring a class action is that the

class be “so numerous that joinder of all members is impracticable.” The United States
Court of Appeals for the Fourth Circuit has held that “[njo specified number is needed to
maintain a class action.” Brady v. Thurston Motor Lines, 726 F.2d 136, 145 (4th Cit. 1984)
(quoting Cypress », Newport News Gen. ¢ Nonsectarian Hosp. Ass'n, 375 F.2d 648, 653 (4th Cir.
1967)). This Court has previously noted that, generally speaking, “courts find classes of at
least 40 members sufficiently large to satisfy the impracticability requirement.” Peoples v,
Wendover Funding, Inc. 179 F.R.D. 492, 497 (D. Md. 1998). In fact, ““fa] class consisting of as
few as 25 to 30 members raises the presumption that joinder would be impractical.” Baer v,
Creig Northrop Team, P.C., No. WDQ-13-0933, 2014 WL 346635, at *8 (D. Md. Jan. 29, 2014)
(quoting Dameron v. Sinai Hosp. of Batt, Inc, 595 F. Supp. 1404, 1408 (D. Md. 1984)).

In this case, Plaintiffs have identified 87 putative class members. (ECF No. 38-1 at
11.) Defendants make no serious contentions that the numerosity requirement has not been

met. This Court finds that the numerfosity requirement is met.

 

 
 

B. Commonality

Rule 23(a)(2) requires a question of law or fact common to the class. “A common
question is one that can be resolved for each class member in a single heating,” and does not
“turn[] on a consideration of the individual circumstances of each class member.” Thorn, 445
F.3d at 319 (citation omitted). “This requirement is not onerous. The requirement is not
defeated by minor differences in the underlying facts of an individual case.” Guthie », Fleet
Reserve Ass'n, 743 F. Supp. 2d 486, 499 (D. Md. 2010). The United States Supreme Court has
noted that “[c]ommonality requires the plaintiff to demonstrate that the class members have
suffered the same injury.” Wa/-Mart, 564 U.S. at 349-50 (citation omitted).

In this case, each member of the proposed class is alleged to have suffered the same
injury: all claim that they were not paid the proper overtime wages for hours worked. The
proposed class membets share a common question: whether the class members’ duties
constituted compensable work. Although Defendants contend that thete are dissimilarities
among the members of the proposed class, they are unlikely to constitute a failure of
commonality. Defendants’ examples of individuals who do not qualify for the class do not
identify dissimilarities among the class. The claims of the proposed class members rest on the
same legal issues and similar facts, which is all that is necessaty to meet the low threshold for
commonality. See Baebr, 2014 WL 346635 at 8. Therefore, this Court finds that the

commonality requirement is met.

Cc. Typicality |
Rule 23(a)(3) requires that “claims or defenses of the representative patties are typical

of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). Courts have recognized that

 

 
 

 

the commonality and typicality requirements of Rule 23{a) tend to merge. “Both serve as
guideposts for determining whether . . . the named plaintiff's claim and the class claims are
so interrelated that the interests of the class members will be fairly and adequately protected .
-.<” Gen. Tel. Co. of the Sw, v. Falcon, 457 U.S. 147, 157 n. 13 (1982). The class representative
“must be part of the class and possess the same interest and suffer the same injury as the
class members.” Broussard v. Meineke Discount Muffler Shops, Inc. 155 F.3d 331, 338 (4th Cir.
1998). Essentially, the typicality tequitement ensures that “only those plaintiffs who can
advance the same factual and legal arguments may be grouped together as a class.” Id. at 340.
“The essence of the typicality requirement is captured by the notion that ‘as goes the claim
of the named plaintiff, so goes the claims of the class.” Deiter v. Microsoft Corp., 436 F.3d 461,
466 (4th Cir. 2006) (citing Broussard, 155 F.3d at 340).

In this case, the named Plaintiffs and the members of the proposed class worked in
the same region, were paid under the same policies and pay practices, were employed duting
a confined time period, were under the same management hierarchy, performed the same
general duties as eithet a foreman or a laboret, and apparently worked in excess of 40 hours
per work week and were unable to record all of the legally compensable hours that wete
worked. Defendants’ argument that some of the named Plaintiffs are not properly part of
the class in unavailing since Defendants personally identified all of them as laborers or
foremen on the collective action opt-in list that Defendants provided to Plaintiffs.

Therefore, this Court finds that the typicality requirement is met. -

 
 

 

D. Adequacy of Representation

The final prerequisite under Rule 23(a) is that “the representative parties will fairly and
adequately protect the’ interests of the class.” Fed. R. Civ. P. 23(a)(4). This requirement
consists of two components. First, the class counsel must be qualified, experienced and able
to conduct the litigation. Cuthie, 743 F. Supp. 2d at 499. Second, the named plaintiffs’ interests
are not opposed to those of other class members. Id This requirement “serves to uncover
conflicts of interest between named parties and the class they seek to tepresent.” Ayschem
~ Prods, Ine. v. Windsor, 521 U.S. 591, 625 (1997) (citing Falcon, 457 U.S. at 157-58 n. 13). The
Fourth Circuit has held that for a conflict to defeat class certification, the conflict “must be
mote than merely speculative or hypothetical;” it “must be fundamental” and “go to the heart
of the litigation.” Gunnells, 348 F.3d at 430-31 (citations omitted).

In this case, Plaintiffs assert that their proposed counsel, the Law Offices of Peter T.
Nicholl are adequate counsel as the firm has “successfully handled numerous wage related
lawsuits in the Baltimore-Washington tegion.” (ECF No. 38-1 at 14.) Defendants have not
challenged counsel’s competency. This Court accepts that counsel is competent and
sufficiently experienced to litigate this action. Plaintiffs claim that the named representatives
“have a general understanding of their duties as class representatives ... have expressed their
desires to pursue this matter vigorously on behalf of the class . . . and share the same interests
as those of the putative class,” which is all that is requited of the proposed class
representatives. (Id) See Benway v. Res. Real Estate Servs, LLC, 239 F.R.D. 41 9, 425-26 (D. Md.
2006) (“[T]he named plaintiffs must have a general knowledge of what the action involves and

a desire to prosecute the action vigorously.”). As discussed supra, the interests of the named

 

 
 

 

Plaintiffs and class members align. Therefore, this Court finds that the adequacy of

representation requirement is met.

Il. Rule 23(b)(3) Requirements

Having determined that the Plaintiffs have satisfied Rule 23(a)’s requirements, the
Court now turns to Rule 23(b)(3) which requires that “questions of law or fact common to
class members predominate over any questions affecting only individual members, and that a
class action is superior to other available methods for fairly and efficiently adjudicating the
conttoversy.” Fed. R. Civ. P. 23(b)3). When determining the superiority of ptoceeding as a
class action compared to other methods of adjudication, Rule 23(b)(3) lists four factors for
courts to consider: (1) the interests of the members of the class in individually controlling the
prosecution of separate actions; (2) the extent and nature of other pending litigation about the
controversy by members of the class; (3) the desirability of concentrating the litigation in a
particular forum; and (4) the difficulties likely to be encountered in management of the class.”
Cuthie, 743 F. Supp. 2d at 500 (citing Fed. R. Civ. P. 23(b)(3)).

Plaintiffs claim that the predominating “common questions” are: “(1) whether —
Plaintiffs and putative class members’ duties constituted compensable work under MWHL
and MWPCL . .. and (2) the amount of damages that each would be owed.” (ECF No. 38-1
at 15.) Plaintiffs aver that the questions are “common” because all duties of laborers and
foremen are compensable and the method for calculating owed wages “will be identical.” (Id)
Defendants argue that the predominating questions in this case are individualized because
“fajmong the named Plaintiffs there are different job titles, different job responsibilities,

different prevailing and set wages, and, most importantly, different entitlements to overtime

10

 
 

and back pay.” (ECF No. 43 at 23.) However, any individualized issues exist only with regard
to damage calculations, which will be based on Defendants’ payroll information. The
calculations will be identical and are not especially complex. ‘The common questions regarding
liability predominate, and where “common questions predominate regarding liability, then
courts generally find the predominance requirement to be satisfied even if individual damages
issues remain.” S#dmock v. Weis Markets, Ine, 385 F, App’x 267, 273 (4th Cir. 2010).

This case represents a typical scenario where a class action is superior to separate
actions because there is little incentive for class members to pursue their rights individually.
See Benway, 239 F.R.D. at 426 (“Rule 23(b)(3) class actions are particularly well-suited for cases
in which small individual recoveries would not provide plaintiffs with enough incentive to
ptosecute.””). Even if some of the potential 87 class members were inclined to bring suit
individually, it would likely be a greatet burden on each individual and on the Defendants, and
it would be an inefficient use of judicial resources. Further, the class action does not appear
to present great management difficulty and will promote consistent results for all the class
members.

This Court finds that the predominance and superiority requitements have been met.
This action can proceed as a Rule 23(b)(3) class action.

CONCLUSION

For the foregoing reasons:

1. Plaintiffs’ Motion for Class Certification. (ECF No. 38.) is
GRANTED;

2. Plaintiffs’ attorneys are appointed as class counsel;

The named Plaintiffs are designed class representatives; and

ti

 

 
 

4, A separate order follows.

Dated: August 16, 2019.

Richard D. Bennett
United States District Judge

12

 

 
